Citation Nr: 0122080
Decision Date: 07/26/01	Archive Date: 09/12/01

DOCKET NO. 00-20 605               DATE JUL 26, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Whether the reduction in the disability rating for service-
connected right shoulder disorder from 10 percent to noncompensable
was proper. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

S. J. Janec, Counsel

INTRODUCTION

The veteran had active air service from December 1989 to September
1997.

This matter comes before the Board of Veterans' Appeals (Board)
from a March 2000 rating decision of the Detroit, Michigan,
Regional Office (RO) of the Department of Veterans Affairs (VA)
which reduced the veteran's disability rating for a right shoulder
disorder from 10 percent to noncompensable, effective from July 1,
2000.

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
the veteran's appeal has been obtained by the RO and the duty to
assist has been met.

2. By rating decision in January 2000, a rating reduction from 10
percent to noncompensable for the veteran's service-connected right
shoulder disorder was proposed.

3. By rating decision in March 2000, the evaluation for a right
shoulder disorder was reduced from 10 percent to noncompensable,
effective from July 1, 2000.

4. The veteran's 10 percent rating for a right shoulder disorder
was not in effect for five years or more.

5. The RO followed the appropriate procedural requirements to
effectuate the reduction, and the reduction was based on an
examination which showed that the veteran had no painful motion,
and full range of motion of the right shoulder.

- 2 -                                                             
   
CONCLUSION OF LAW

The reduction in the rating for a right shoulder disorder from 10
percent to noncompensable, effective from July 1, 2000, was proper.
38 U.S.C.A. 1155, 5107 (West 1991); Veterans Claims Assistance Act
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R.
3.105, 3.344 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, effective November 9, 2000, the President
signed into law the Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended at 38
U.S.C. 5102, 5103, 5103A, and 5107) (VCAA). This law sets forth
requirements for assisting a claimant in developing the facts
pertinent to his or her claim. In a March 2001 letter, the RO
informed the veteran of the new law and concluded that the
requirements set forth in the law had been met.

The Board also finds that the requirements of the VCAA have been
satisfied and the duty to assist has been met. The record indicates
that the veteran was provided adequate notice as to the evidence
needed to substantiate his claim, and the RO has made satisfactory
efforts to ensure that all relevant evidence has been associated
with the claims file. Moreover, the veteran has been provided with
a VA examination. As such, the Board will proceed with its
appellate disposition on the merits of the veteran's claim.

VA regulations provide that, service-connected disabilities that
have become stabilized and are likely to improve may be subject to
a reduction in rating if comparable and complete reexamination
discloses such improvement. A disability rated at the same level
for five years or more may not be reduced on the basis of an
examination less full and complete than those on which payments
were authorized

- 3 -

or continued. The provisions of paragraphs (a) and (b) of this
section apply to ratings which have continued for long periods at
the same level (5 years or more). They do not apply to disabilities
which have not become stabilized and are likely to improve.
Reexamination disclosing improvement in the disability will warrant
reduction in the rating. 38 C.F.R. 3.344 (a), (b), (c) (2000).

Where reduction in evaluation of a service-connected disability is
considered warranted, and the lower evaluation would result in a
reduction or discontinuance of compensation payments currently
being made, a rating proposing the reduction or discontinuance is
to be prepared, setting forth all material facts and reasons. 38
C.F.R. 3.105(e) (2000). Furthermore, the veteran is to be notified
of the contemplated action (reduction or discontinuance), given
detailed reasons therefor, and given 60 days for the presentation
of additional evidence to show that compensation payments should be
continued at their present level. The veteran is also to be
informed that he may request a predetermination hearing, provided
that the request is received by the VA within 30 days from the date
of the notice. If additional evidence is not received within the 60
day period and no hearing is requested, final rating action will be
taken and the award will be reduced or discontinued effective the
last day of the month in which a 60-day period from the date of
notice to the veteran expires. 38 C.F.R. 3.105(e), (h) (2000).

In the instant case, the Board finds that the RO furnished the
veteran appropriate notice of the proposed rating reduction for his
right shoulder disorder in January 2000. He was informed that he
could submit evidence that the proposed reduction would be
inappropriate and that he was entitled to a predetermination
hearing. However, he did not request such hearing and did not
submit any medical evidence. After the appropriate amount of time
had lapsed, in a March 2000 rating action, the RO reduced the
disability rating effective July 1, 2000. Accordingly, the Board
finds that the RO, followed the appropriate procedural requirements
for reducing the rating of the veteran's service-connected right
shoulder disorder.

Previously, in a November 1997 rating decision, the RO granted
service connection for right rotator cuff tendonitis and assigned
a 10 percent disability rating based

4 -

upon findings in the veteran's service medical records which showed
that he had painful motion of the right shoulder. An August 1997
service treatment record showed that on objective examination the
veteran had pain on abduction and internal rotation with no
swelling. The RO concluded that these clinical manifestations met
the criteria for a 10 percent rating pursuant to Diagnostic Code
(DC) 5203 and consideration of DeLuca v. Brown, 8 Vet. App. 202
(1995) (finding that painful motion must be considered when rating
a musculoskeletal disability). This Diagnostic Code provides that
impairment of the clavicle or scapula will be rated 20 percent
where there is dislocation. Where there is nonunion with loose
movement a 20 percent rating will also be assigned. Where there is
nonunion without loose movement a 10 percent will be assigned.
Malunion will also be rated 10 percent or the disability will be
rated on impairment of function of a contiguous joint. See 38
C.F.R. 4.71a, DC 5203 (2000).

At a VA examination in December 1999, the veteran demonstrated full
range of motion of the right shoulder without pain. The contour was
normal without any deformity or swelling; there was no muscle
atrophy; and power against resistance was good. Abduction was to
175 degrees, forward flexion was to 175 degrees, external rotation
was to 80 degrees and internal rotation was to 90 degrees. Only
mild tenderness near the posterior part of the joint was noted. X
ray of the right shoulder was reported to be normal. The examiner
noted the veteran's subjective complaints of tenderness; however,
no objective findings were shown on examination. The examiner
diagnosed a history of an injury to the right shoulder without
residual disability at the present time. Based on this evidence,
that is the absence of objective residual disability, the RO
concluded that there had been improvement in the veteran's service-
connected right shoulder disorder and appropriately reduced the
condition to a noncompensable rating since there was no
demonstrable limitation of motion of the shoulder or pain on motion
to justify a compensable rating under DC 5203. Furthermore, the 10
percent rating had not been in effect for five years at the time of
the proposed reduction. Accordingly, the Board concludes that the
reduction in the veteran's right shoulder disorder from 10 percent
to noncompensable was proper.

- 5 -

ORDER

The reduction in the disability rating for a right shoulder
disorder from 10 percent to noncompensable was proper.

STEVEN L. COHN 
Member, Board of Veterans' Appeals

6 -




